DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krettenauer (US 7,820,302) in view of Schank et al. (US 2,329,789).

4. 	Regarding to Claim 1, Krettenauer teaches a method of expanding an elongated and at least regionally planar metal element (elongated material strip 1 made of metal, as described in column 5 lines 46-48 and can be seen from Figures 1-4 in Krettenauer) that has two respective marginal regions (a first side region 26 and a second side region 27, as described in column 6 lines 34-39 in Krettenauer)  oppositely disposed and extending in a longitudinal direction and a central region (central region 28, as can be seen from Figure 4 in Krettenauer) arranged therebetween and including cuts (slots 2, 3, as described in column 5 lines 46-48 in Krettenauer), the marginal regions (26, 27) of the metal element (1) are moved apart transversely to the longitudinal direction and in parallel with a planar extent of the metal element such that connection portions of the central region formed by the cuts (2, 3) and connecting the two respective marginal regions (26, 27) to one another are folded [as described in column 6 lines 3-15 in Krettenauer], the method comprising: displacing the two respective marginal regions (26, 27) with respect to one another transversely to the planar extent of the metal element to form a displaced state (a first displaced state, as described in column 6 lines 6-9 and can be seen from Figures 2-3 in Krettenauer); and subsequently moving apart the two respective marginal regions (26, 27) in the displaced state (a further pulling apart, as described in column 6 lines 10-15 and can be seen from Figures 3-4 in Krettenauer). However, Krettenauer does not explicitly disclose a step of applying a force transverse to the planar extent of the metal element to displace the two respective marginal regions.  Schank et al., however discloses a machine used for folding (as described in claim 1-2 in Schank et al.). Furthermore, it is a well-known technique to use a machine, such as a bending machine or a press to mechanically  perform automated folding operations.   Therefore,  it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform pulling of the marginal regions using a machine, as taught by Schank et al.,  which would grip the marginal regions from a transverse direction in order to apply the pulling force as a known technique used to perform similar methods and enable ease of performing folding operations. 

5.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Krettenauer (US 7,820,302) in view of Schank et al. (US 2,329,789), as applied to claim 1 above, in further view of Willerschied et al. (US 8,276,249). 

6.	Regarding to Claim 8, Krettenauer modified by Schank et al. discloses the method in accordance with claim 1, having a metal element (1) and two respective marginal regions (26, 27). However, the combination of Krettenauer and Schank et al. does not explicitly disclose the metal element being moved in the longitudinal direction during the displacement of the two respective marginal regions. Willerschied et al. however, discloses a metal element (11) being moved in the longitudinal direction (as indicated by arrow 12 in Figure 8) during the displacement (as indicated by arrow 24 in Figure 8) of the two respective marginal regions (22, 23) [as described in column 6 lines 28- 51 in Willerschied et al.]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of the combination of Krettenauer and Schank et al.  to include movement in the longitudinal direction during the displacement of the two respective marginal regions, as taught by Willerschied et al., to be able to expand metal elements at a high speed [as described in column 6 lines 28- 51 in Willerschied et al.].



Allowable Subject Matter
7.	Claims 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


8.	Claims 2-5 and 9-21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding to Claim 2, the prior art of record fails to disclose the method comprising a pressing tool or a rolling tool having a pressing surface having a step defining the displacing being pressed onto the metal elements to displace the two respective marginal regions, in combination with all other limitations set forth by the independent claim. 
Regarding to Claim 9, the prior art of record fails to disclose the apparatus comprising a stretcher  configured to hold two respective marginal regions of a metal element and to move the two respective marginal regions apparatus transversely to the longitudinal direction and in parallel with a planar extend of the metal element such that connection portions of the central region formed by the cuts and connecting the marginal regions to one another are folded, and a shape corrector connected upstream of the stretcher and configured to displace the two respective marginal regions, in combination with all other limitations set forth by the independent claim. 

Claims 3-5, 10-11, and 12-21 are allowed as result of being dependent on an allowed claim. 

Response to Arguments
9.	Applicant’s arguments with respect to claim(s) 1-21 have been considered but are moot in view of the new grounds of rejection above.  Applicant has amended the claims to include applying a force transverse to the planar extent of the metal element to displace the two respective marginal regions.  The prior art of record does not explicitly disclose applying a force transverse to the planar extent of the metal element, however, it would have been obvious to one of ordinary skill in the art to include machine having a gripping force in the transverse direction in order to perform folding operations, as rejected above under 103.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIRVANA DEONAUTH whose telephone number is (571)270-5949.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 5712724526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIRVANA DEONAUTH/Primary Examiner, Art Unit 3726